JONES, JUDGE:
This claim is for damages in the amount of $135,201.07 alleged by the claimant, Mountain State Construction Company, to have been caused by unreasonable delays and shutdowns by the respondent, State Road Commission, during the performance of a highway construction contract in Ohio County. The project was to be completed under the terms of the contract within 900 calendar days, but required 1226 days to complete.
In lieu of a hearing upon the issues, the parties have seen fit to stipulate in writing certain facts and to submit the claim for decision thereon. In said stipulation the parties agree substantially as follows: The claimant was required to pay increased prices for materials and labor because of shutdowns ordered by the respondent; the claimant was required to expend additional sums of money for removal of its equipment, supplies and materials from the project to accommodate other contractors working on and about the project, at the request of the respondent; the claimant was required to provide extra materials, supplies and labor over and above the items specified and bid in said contract; the claimant was required to expend money for materials, supplies and labor over and above the *90bid items in said contract because of errors in the plans and specifications and because of change orders issued by the respondent; the claimant was required to provide management supervision during the shutdown and delay periods; the cost and expense by reason of the aforesaid is $53,966.95, aggregating thirteen separate items; and that said sum is due and owing from the respondent to the claimant.
Upon the record it appears to the Court that the claimant has established a valid claim against the State Road Commission which in equity and good conscience should be paid, and, accordingly, an award is hereby made to the claimant, Mountain State Construction Company, in the stipulated sum of $53,966.95.